Dawid A, Diehl ,
Fe@dese\

J 311 O'S

Colfecternct

LG

Lorn ple x
SP Coleman
Po ox 1034
COiemen, Fb B52!

~

ERR AS eT T ST oe as '

TAMPA FL. Maes
Suen y PT ESSE Sears Pt,
S32 SBR 200) eg

 

Chern of Court
” af MARCH i
oe Albert Va Vili HRS ARBX [States COS
. Wot Court niease Saou! She: Floof
| Ale xan Arig Virginva
2A3I4 57 OF:

wi \

phebalPEb gral Gh yp phyA Db p gag QU ppg) PEEbe de pUy iti pil |] pleated]
; Le FIT AM 27 eae
= a ° OOM STARE

f
%,

/ r

; fe
FC.0. COLEMAN o
MA... ROOM >
846 N.E. 54TH TERR _
COLEWAN FLORIDA
$3521 pian
THE ENCLOSED LETTER WAS >
PROCESSED OUGH SPECIAL I
MAILING, L© TERHAS BEEN r
NEITHER O° NUD OR INSPECTED, .
IF THe WPA I =S A QUESTION o—

RAPROSLE WHICH THIS

FACILITY SAS JURISO TION, YOU
MAY WISH 704 THE MAIL
FOR FURTHER Hi (iON OR
CLARIFIGATION. (© THe WiTER
ENCLOSED CORRE® PONOENCE

FOR FORWARDING TO ANOTHER
ADDRES SEE, PLEASE RETURN THE
ENCLOs URE TO THE Gavi

ADDRESSEE,

  
